Citation Nr: 0023642	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of an ulcer, 
to include partial gastrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran withdrew his request for a 
hearing before a member of the Board in May 1999.  

During the October 1998 VA general medical examination, the 
examiner indicated that the veteran was quite hard of hearing 
and that this condition was consistent with his history of 
noise exposure in service.  The October 1998 VA audiology 
examination showed that the veteran in fact had hearing loss.  
The Board infers from this evidence a claim for service 
connection for hearing loss.  See Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (VA has a duty to read the claim documents 
in a liberal manner so as to identify and adjudicate all 
claims reasonably raised by the record whether or not 
formally claimed); accord Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991).  Because the RO has not addressed this 
issue, the matter is referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence of record shows that the veteran was treated 
for ulcers during active duty service and later underwent a 
partial gastrectomy secondary to chronic ulcers.  


CONCLUSION OF LAW

The veteran's residuals of an ulcer, to include partial 
gastrectomy, were incurred during active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

In a September 1998 notice, the National Personnel Records 
Center (NPRC) in St. Louis indicated that the veteran's 
service medical records were destroyed in the fire in 1973 
and that physical examinations could not be reconstructed.  A 
January 2000 search for evidence from the Surgeon General's 
Office records failed to reveal any evidence of treatment for 
ulcer in service.  

Records from St. Elizabeth Hospital showed that the veteran 
sought treatment for epigastric pain and vomiting.  He had a 
history of duodenal ulceration, proven by X-rays, for at 
least five years.  An upper gastrointestinal (UGI) series 
performed at that time revealed chronic duodenal ulcer with 
evidence of active superimposed ulceration.  The veteran 
returned with similar symptoms in November 1960.  Notes taken 
at that time reflected a history of being diagnosed as having 
an ulcer 12 years before.  The UGI series again showed 
chronic duodenal ulcer with active ulceration.    

In April 1975, the veteran presented to M. Freese, M.D., with 
complaints of nausea.  According to the notes, the veteran 
related that he had duodenal ulcer [illegible] years ago, and 
had trouble frequently for 20 years until 10 years ago.  He 
was satisfactory until six months ago.  In July 1975, the 
veteran was admitted to Kettering Memorial Hospital.  Studies 
performed at that time showed ulcer in the anterior wall of 
the pylorus, small hiatus hernia of the stomach, duodenitis, 
and deformity of the distal antrum and pylorus.  The 
diagnosis was partial pyloric obstruction secondary to 
chronic duodenitis and acute pyloric channel ulcer.  The 
veteran underwent surgical treatment, including 
hemigastrectomy. 

In June 1998, the veteran submitted his application for 
service connection for ulcer, which began in service, and a 
partial gastrectomy, which was performed in 1975.  He related 
that he was told he could only be discharged if he agreed to 
never file a disability claim.  He continued to have numerous 
flare-ups of gastric symptoms.  

The veteran was afforded a VA examination in October 1998.  
He related that he had been hospitalized for ulcers in 
service.  He continued to have great difficulty until the 
surgery in 1975.  Prior to the procedure, he was hospitalized 
about twice a year for two or three weeks at a time due to 
ulcer symptoms.  He continued to have gastric problems.  
Physical examination was essentially normal.  The diagnosis 
was status post hemigastrectomy with a Billroth I surgery and 
bilateral vagotomy for ulcer disease.  The examiner commented 
that the ulcer disease almost certainly began while the 
veteran was in service.  Additional diagnoses included 
persistent indigestion.  Laboratory tests conducted for the 
examination included a positive test for current or previous 
exposure to Helicobacter pylori.  A UGI series showed Grade 
III gastroesophageal reflux but no active ulcer crater.  

In a March 1999 statement, E.A.D., who served with the 
veteran, related that the veteran had spent a month or so in 
the hospital in service with stomach trouble.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
on ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcer disease).  

Initially, the Board notes that the evidence of record fails 
to demonstrate that the veteran had ulcer to a compensable 
degree within one year after his separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Resolving doubt in the veteran's favor, the Board finds that 
the service connection for residuals of ulcer with partial 
gastrectomy is in order in this case.  Although the veteran's 
service medical records have been destroyed, the evidence of 
record provides a satisfactory basis for finding that the 
veteran's ulcer disease began in service.  First, the veteran 
asserts as much in his current statements.  Second, the 
veteran's statements are supported by the March 1999 
statement from E.A.D. to the effect that the veteran was 
hospitalized in service for an extended period for stomach 
problems.  Third, post-service private medical evidence 
includes contemporaneous reports from the veteran as to his 
medical history.  This information was provided for the 
purpose of receiving medical treatment, and tended to date 
the onset of the ulcer disease during or soon after service.  
The private medical evidence also supports a showing of 
continuity of gastric symptomatology after service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In 
addition, the records from Kettering Memorial Hospital 
affirmatively establish that the partial gastrectomy was due 
to chronic ulcers.  Finally, and most critically, the October 
1998 VA examiner opined that the veteran's ulcer disease 
almost certainly began in service.  There is no medical 
evidence to the contrary.  Considering the record as a whole, 
and resolving doubt in the veteran's favor, the Board finds 
that the evidence supports establishing service connection 
for residuals of ulcer to include partial gastrectomy.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of ulcer 
to include partial gastrectomy is granted. 

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Error! Not a valid link.


